Citation Nr: 1028912	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968, and from October 1969 to June 1972.  He died in June 2007.  
The appellant is the Veteran's spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDINGS OF FACT

1.  The Veteran's certificate of death shows that he died in June 
2007 with the immediate cause of death identified as hypertensive 
and arteriosclerotic cardiovascular disease with diabetes 
mellitus identified as a significant condition contributing to 
death.

2.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam War, and is not shown to have been exposed to 
herbicides during service.

3.  The Veteran was not service-connected for any disease or 
disability during his lifetime.

4.  The Veteran's hypertensive and arteriosclerotic 
cardiovascular disease with diabetes mellitus was not manifest in 
service or within one year from his discharge from active 
service, and it is not shown that such diseases are causally 
related to active service.



CONCLUSION OF LAW

The criteria of entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) for 
a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected disability 
is one which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A Veteran's death is considered a service-connected disability 
when the evidence establishes that a service-connected disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A principal cause of death is one which 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).

For direct service connection to be awarded, there must be 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1110.  In a DIC claim, the first Caluza 
requirement of evidence of a current disability will always be 
met, to wit, the condition(s) that caused the veteran to die.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

A disorder may also be service-connected if the evidence of 
record reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating in service onset of a disease 
or disability.  Savage, 10 Vet. App. at 495-496.  Disorders 
diagnosed after discharge may still be service-connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

Some chronic diseases, including arteriosclerosis, diabetes 
mellitus and hypertension, may be presumed to have been incurred 
in service, if they become manifest to a degree of ten percent or 
more within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Specifically, this includes 2,4-
D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in Vietnam 
from January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  For 
diabetes mellitus, the presumption requires exposure to an 
herbicide agent and manifestation of Type II diabetes mellitus to 
a degree of at least 10 percent at any time after service.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
Arteriosclerosis and hypertensive heart disease are not among the 
diseases subject to presumptive service connection under 
38 U.S.C.A. § 1116.

Furthermore, VA has received from the Department of Defense (DoD) 
a listing of locations outside of Vietnam where Agent Orange was 
used or tested over a number of years.

In this regard, the DoD has confirmed that Agent Orange was used 
along the demilitarized zone (DMZ) in Korea from April 1968 to 
July 1969, and has provided VA with a list of affected military 
members.  See VA Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If it 
is determined that a veteran who served in Korea from April 1968 
to July 1969 belonged to one of the units identified by DoD, then 
it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 
38 C.F.R. § 3.309(e) will apply.  Id.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of the 
units identified by DoD between September 1, 1967 and August 31, 
1971, but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by-
case basis.  See M21-1 MR, Part VI, Chapter 2, Section B, Topic 
6, Block d.

In the current case, the Veteran's certificate of death reveals 
that he died in June 2007.  His death certificate identifies the 
immediate cause of death as hypertensive and arteriosclerotic 
cardiovascular disease.  The approximate interval between onset 
and death was reported as "YEARS."  Diabetes mellitus was 
identified as an additional condition contributing to death.  An 
autopsy was not performed.

The Veteran served on active duty from January 1967 to December 
1968, and from October 1969 to June 1972.  His service treatment 
records (STRs) do not reflect any lay or medical evidence of 
hypertension, arteriosclerosis or diabetes mellitus.  A May 1972 
separation examination indicated normal clinical evaluations of 
the Veteran's heart, vascular system and endocrine system.  The 
Veteran had a blood pressure reading of 120/70, a negative 
urinalysis, and a chest X-ray examination within normal limits 
(WNL). 

Overall, the Board must find that the Veteran's STRs provide 
highly probative evidence against this claim as they fail to 
reflect any lay or medical evidence of hypertension, 
arteriosclerosis or diabetes mellitus, during service.

Post-service, it is significant that the Veteran did not have any 
documented treatment for hypertension, arteriosclerosis or 
diabetes mellitus until many years after his service.  The United 
States Court of Appeals for the Federal Circuit has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

In this respect, the available private treatment records first 
reflect the Veteran's treatment for type II diabetes mellitus in 
1998.  He was noted to smoke 1 pack of cigarettes per day.  The 
Veteran was later diagnosed and treated for hyperlipidemia, 
hypertension, and congestive heart failure.  There is no 
competent evidence of record linking the Veteran's hypertension, 
arteriosclerosis and/or diabetes mellitus to active service.

Overall, the postservice medical records provide strong probative 
evidence against this claim, showing the onset of the causes of 
the Veteran's death many years after his discharge from service 
with no competent evidence linking a cause of death to active 
service.

The appellant primarily argues that service connection for the 
cause of the Veteran's death is warranted on a presumptive basis, 
due to alleged exposure to herbicides during service.  In 
particular, it is alleged that the Veteran set foot in the 
Republic of Vietnam during the Vietnam War, and that he was 
exposed to herbicides while serving at Camp Casey in Korea.

On an application for VA compensation received in March 2006, the 
Veteran alleged having served in the Republic of Vietnam for a 10 
day period from "April 15, 1967 to April 29, 1967."  In 
statements received in September and December 2006, the Veteran 
elaborated that, after completing Advanced Infantry Training 
(AIT), he was sent with 9 other for a personnel for assignment in 
Vietnam.  He was outprocessed in California and, by "mid-April 
1967," had arrived for in-processing at the Saigon Army 
Reception Center.  The Veteran indicated that he was sent to 
Vietnam in error, as he was only 17 years of age.  As a result, 
he was ordered home and flown to "Travis" Air Force Base (AFB) 
in California.  From Travis AFB, the Veteran had to make his own 
arrangements to report to Fort Bliss Army Base in Texas.  The 
Veteran indicated that service personnel records (SPRs) did not 
document his Vietnam service as the error to send him to Vietnam 
was treated as a "hush-hush" situation.  

Notably, the Veteran's September 2006 statement is totally 
inconsistent with a May 2006 report to a VA examiner wherein he 
reported that he was sent to Vietnam from Fort Ord, California 
"after AIT" and had been flown back to "Fort Dix."

Such a notation provides highly probative factual evidence 
against this claim, undermine the Veteran's recollections.  Based 
on the Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports regarding 
his service and where he was in service.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.)." 

The Veteran's Department of Defense Form 214 reflects that the 
Veteran's first period of active service only involved foreign 
service in Europe.  SPRs also do not reflect any Vietnam service.  
SPRs reflect that the Veteran arrived at Fort Ord, California on 
February 13, 1967 and began AIT training at that facility on 
April 17, 1967.  He was placed on casual status on June 9, 1967 
enroute to Fort Bliss, Texas.  He arrived at Fort Bliss on June 
22, 1967.

Overall, the Veteran's SPRs provide strong probative evidence 
against this claim, clearly documenting the Veteran's presence at 
Fort Ord on the date of his alleged presence in Vietnam, and, 
more importantly, contradicting the Veteran's allegations that he 
had completed AIT training by April 15, 1967.

The Veteran also alleges that he was exposed to herbicides while 
serving at Camp Casey in 1971.  In May 2006, the Veteran reported 
to a VA examiner that Agent Orange had been sprayed at Camp Casey 
and that he had been treated for a skin rash.  In a statement 
received in December 2006, the Veteran described spending 
approximately 30 days in the DMZ at Camp Casey during NCO 
training, and spending an additional 12 months at Taejun Army 
Base.

The Veteran's SPRs reflect that he served in Korea from March 
1971 to April 1972 with "EUSA Phy SCTY CO."  Therefore, under 
DoD guidelines, the Veteran was not stationed in Korea when 
herbicide agents were known to have used.  Additionally, SPRs 
show that the Veteran did not serve in one of the units 
identified by DoD as having been stationed in areas along the DMZ 
at the time herbicides were used, providing two bases (the unit 
he was in and the time period he was in Korea) that do not 
support this claim and, in fact, provide more evidence against 
this claim.

Therefore, under DoD guidelines, the Veteran's service in Korea 
did not involve circumstances under which herbicide exposure may 
have taken place.  Without service during the requisite time 
period or with the requisite unit, the presumption of exposure 
cannot be applied.

Regardless of the above, the Veteran has submitted evidence in 
the form of his own allegations that he set foot in Vietnam for 
10 days, and that he witnessed spraying of herbicides in Korea.  
Unfortunately, the Board finds that this testimony during his 
lifetime was unreliable, inconsistent and not credible.  For 
example, the Veteran alleged that he was sent to Vietnam in mid-
April "after AIT."  However, the record reflects that the 
Veteran began AIT during that time period.  The Veteran completed 
AIT in June 1967.

The Veteran's description of his return from his alleged 
undocumented trip to Vietnam is also, unfortunately, totally 
inconsistent.  In statements received in September and December 
2006, the Veteran indicated that he was flown into "Travis AFB 
CA" and made his way onto Texas from there.  Again, the Board 
notes that the Veteran's SPRs reflect that he was stationed at 
Fort Ord from April to June 1967, which is inconsistent with this 
allegation.  

Nonetheless, in a May 2006 statement to a VA physician, the 
Veteran reported that he was "flown back to Ft Dix and on to 
Germany."  

The Board takes judicial notice that Fort Dix is located in New 
Jersey which is the opposite side of the country from Travis AFB.  
See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) 
(Courts may take judicial notice of facts not subject to 
reasonable dispute).  This statement totally undermines the 
overall credibility of the Veteran's recollections of this 
alleged event many years ago.

In addition to these inconsistencies, the Board has noted other 
inconsistencies in the records which only provides more support 
for a finding that the Veteran was not an accurate historian.  
For example, during his lifetime the Veteran alleged in service 
treatment for meningitis as well as knee injuries in 1968, which 
resulted in dislocation that medics treated by physically 
twisting his knees back into place.  Notably, these allegations 
are not consistent with any STR entry.  The Veteran also denies 
having undergone a separation physical.  However, the record 
contains a 1972 separation examination.  Overall, these 
statements provide further bases which impeach the overall 
reliability of the Veteran's recollections.

The Board acknowledges the appellant's belief that the Veteran's 
causes of death originated during service and/or is causally 
related to events during service, to include herbicide exposure.  
The allegations of the appellant (as well as the Veteran during 
his lifetime) of herbicide exposure by setting foot in Vietnam 
and serving in Korea have been considered, but are greatly 
outweighed by the more credible documentary information provided 
by his service department.  Any potential allegations that any of 
the causes of death first manifested during service are greatly 
outweighed by the STRs, including the competent medical opinion 
at the time of separation in 1972 that there were no 
abnormalities of the Veteran's heart, cardiovascular system and 
endocrine system.

Overall, the Board finds that both service and post-service 
medical records provide evidence against the claim, outweighing 
the Veteran's statements during his lifetime and the current 
statements of the appellant.  Accordingly, the Board finds that 
the preponderance of the evidence is against the service 
connection claim for cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory July 2007 RO letter substantially complied 
with the VCAA notice requirements, as it informed that appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As the Veteran was not service-
connected for any disease or disability during his lifetime, a 
more specific notice was not required.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Furthermore, as the claim is denied and an effective date of 
award will not be assigned; there is no prejudice in failing to 
advise her of the criteria for establishing an effective date of 
award.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(a notice error is not prejudicial when concerning a benefit that 
cannot be awarded matter of law).

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant STRs treatment 
records identified by the appellant.  Furthermore, the RO has 
contacted the National Personnel Records Center (NPRC) to 
investigate the Veteran's allegations of setting foot in Vietnam 
which disclosed no evidence of such service.  As held above, the 
Board finds that the Veteran's allegations of having set foot in 
Vietnam to be not credible.  There is no further basis to 
investigate this allegation, particularly given the Veteran's 
allegations that this claimed incident was not documented due to 
being a "hush-hush" situation.  With respect to the alleged 
herbicide exposure to Korea, the Veteran's allegations do not 
come within reasonable parameters of the known herbicide use in 
Korea and no further investigation is warranted.  The factual 
evidence in this case provides overwhelming evidence against this 
claim, providing a basis to find that no further investigation of 
this claim will provide a basis to grant the claim. 

For DIC claims under 38 U.S.C.A. § 5103A(a), VA is not required 
to provide any further assistance when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In 
this case, the Board finds that competent medical evidence, in 
the form of STRs and a 1972 separation examination, reflects 
positive evidence against a finding that the Veteran's 
hypertension, arteriosclerosis and/or diabetes mellitus first 
manifested in service.  There is no reliable and credible 
evidence that such diseases manifested within the first post 
service year, or that such diseases are otherwise related to a 
known and accepted in service event.  Overall, the Board finds 
that the evidence of record is sufficient to decide the claim, 
and that there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.  DeLaRosa, 515 
F.3d 1319 (Fed. Cir. 2008).  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


